t c summary opinion united_states tax_court leona payton petitioner v commissioner of internal revenue respondent docket no 9035-99s filed date leona payton pro_se james a kutten for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s federal income taxes and accuracy-related_penalties in the following amounts for the following taxable years penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure after concessions by petitioner the issues for decision are whether petitioner is entitled to dependency_exemption deductions for several individuals for the years and whether petitioner is entitled to head_of_household status whether petitioner is entitled to an earned_income_credit for and whether petitioner is liable for accuracy-related_penalties for and some of the facts in this case have been stipulated and are so found the stipulation of facts and the exhibits received into evidence at trial are incorporated herein by this reference at the time the petition was filed petitioner lived in st louis missouri petitioner lived in a 2-bedroom apartment with a roommate from through during these years petitioner assisted petitioner concedes that she received dollar_figure wage income from incarnate word hospital and dollar_figure interest_income during which she failed to report on her federal_income_tax return petitioner further concedes that she did not provide more than half of the total support for her mother mattie barnes during and stepfather john jones during and as needed a number of individuals mostly family members with food clothing shelter and on some occasions with financial aid petitioner is a licensed practical nurse and worked full- time at south point hospital during the years in issue after the death of petitioner’s mother mattie barnes ms barnes in date areail pruitt areail petitioner’s youngest sister had difficulties coping with the loss of their mother areail’s children petitioner’s niece and nephew racquelle givens racquelle and rafael givens rafael respectively stayed with petitioner from the time of ms barnes’ death until after completion of the school year in date both racquelle and rafael were minors during the years in issue petitioner’s older brother preather pruitt preather age in had undergone heart surgeries prior to and was disabled during the years in issue he lived in his own apartment but could not work due to his disability he received approximately dollar_figure per month as disability payment from his former employer preather’s monthly rent was approximately dollar_figure per month which did not include utility expenses petitioner frequently assisted preather financially in preather received medicaid benefits in addition to the dollar_figure monthly the family name pruitt is spelled preuitt on petitioner’s federal_income_tax return for consistency we shall use the pruitt spelling for purposes of this opinion disability payments however it is unclear from the record whether preather continued to receive medicaid benefits in preather’s son jamal pruitt jamal age in lived with petitioner during petitioner claimed jamal as a fosterchild on her federal_income_tax return petitioner’s younger brother johnnie payton johnnie age in lived with petitioner or his mother ms barnes until her death in johnnie did not have his own residence until when with the financial help of petitioner he moved into a cousin’s basement johnnie was not gainfully_employed during the years in issue and had no other sources of income reginald givens reginald age in is the brother of petitioner’s brother-in-law and the father of racgquelle and rafael he is not related to petitioner by blood or marriage reginald lived with petitioner for about months in and was not gainfully_employed petitioner reported wage income of dollar_figure dollar_figure and dollar_figure in and respectively on her federal_income_tax return petitioner claimed dependency_exemption deductions for mattie barnes john jones preather pruitt and johnnie payton on petitioner’s federal_income_tax return petitioner claimed dependency_exemption deductions for racquelle givens rafael givens johnnie payton and john jones on her federal_income_tax return petitioner claimed dependency_exemption deductions for reginald givens jamal pruitt johnnie payton and preather pruitt petitioner also filed as head_of_household on her and federal_income_tax returns and claimed an earned_income_credit on her federal_income_tax return respondent disallowed the dependency_exemption deductions because petitioner failed to establish that she was entitled to the exemption for each individual claimed as a result of the disallowance respondent further determined that petitioner’s filing_status was single not head_of_household disallowed the earned_income_credit and imposed accuracy-related_penalties dependency_exemption sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer a dependent is defined in sec_152 as an individual over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer in order to prevail petitioner must show by competent evidence that the following requirements are satisfied the dependent’s gross_income must be less than the amount of the exemption_amount for the taxable_year in which the deduction is claimed the gross_income requirement the dependent must satisfy the definition of a dependent within the meaning of sec_152 the relationship or member of household requirement and petitioner must furnish more than half of the dependent’s total support the support requirement see sec_151 a a all requirements must be satisfied for each individual claimed by petitioner rach claimed individual satisfies the definitional requirement of dependent within the meaning of sec_152 a under the relationship_test as nieces nephews or brothers or the principal_place_of_abode requirement ie reginald for therefore the next issue is whether petitioner furnished more than one-half of each dependent’s total support the term support includes food shelter clothing medical and dental care education etc sec_1_152-1 income_tax regs the amount of total support may be reasonably inferred from competent evidence see 46_tc_515 however where the amount of total support of a dependent during the taxable_year is not shown and cannot be reasonably inferred from competent evidence then it is not possible to conclude that the taxpayer has contributed more than one-half see 56_tc_512 31_tc_1252 although we find petitioner’s testimony credible that she contributed to each claimed individual’s support the record based solely on her testimony is incomplete she has not kept records of how much she spent on the claimed individuals unfortunately petitioner was unable to reconstruct the dollar amount of the total support for racquelle rafael jamal reginald and preather the claimed dependents did not testify at trial and there is little information in the record as to contributions if any they have made towards their own support or gross_income in the cases of the minor dependents racquelle rafael and jamal petitioner testified that other sources of income were available but failed to establish the amounts also as to preather the record reflects that he received disability and medicaid payments but petitioner failed to establish the amount of her contributions during the years in issue petitioner has made a valiant effort to help support in any way she was able close individuals and family members who have gone through difficult times she was able to give sustenance to these individuals and herself by working diligently as a practical nurse and at times taking cash advances on her credit card or loans petitioner worked towards reducing her racquelle and rafael’s mother areail was employed during as a claims adjuster for general american also the record is incomplete as to the income of jamal’s mother patricia butler and her contributions if any towards the total support of her son debt by paying them back yearly yearly yearly although we sympathize with petitioner and acknowledge that she clearly provided some support to each individual claimed we cannot find on the basis of the record that petitioner provided over half of the total support for most of the claimed dependents as required by sec_152 because petitioner failed to establish the total amount of support from all sources we are unable to conclude that petitioner provided more than one-half of the total support for racquelle rafael jamal reginald and preather therefore we hold that petitioner is not entitled to sec_151 dependency_exemption deductions for the taxable years and as to racquelle rafael jamal reginald and preather however as to johnnie we believe petitioner’s testimony regarding johnnie’s inability to contribute to his own support during a time when he was trying to beat a habit we find that petitioner did contribute more than half of his support and therefore petitioner is entitled to claim sec_151 dependency_exemption deductions for johnnie in and head_of_household status according to the relevant part of sec_2 an individual shall be considered a head_of_household if such individual is not married at the close of the taxable_year and maintains as her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 in this case petitioner was not married at the close of or petitioner is not entitled to dependency_exemption deductions for the years in issue as to racquelle rafael jamal reginald and preather as stated above however she is entitled to dependency_exemption deductions as to johnnie for and johnnie lived with petitioner and at times with their mother during she further testified that her home was a place he knew he had to lay his head until when johnnie moved into a relative’s basement johnnie lived with petitioner more than one-half of the year during and to satisfy the requirement of sec_2 but he did not live with petitioner more than one-half of the year during therefore on the basis of the record we hold that petitioner is entitled to file her and federal_income_tax returns as head_of_household brarned income credit respondent made a computational adjustment disallowing petitioner’s claimed earned_income_credit the relevant parts of sec_32 provide that an individual is eligible for the earned_income_credit if the individual’s principal_place_of_abode is in the united_states for more than -- - one-half of the taxable_year the individual is between the ages of and before the close of the taxable_year and the individual is not an allowable dependent claimed by another taxpayer in the same calendar_year petitioner has met all of the above requirements however petitioner is subject_to the limitations of the earned_income_credit under sec_32 because petitioner’s income was greater than dollar_figure in dollar_figure in and dollar_figure in petitioner is not allowed to claim the credits see sec_32 accuracy-related_penalty the last issue for decision is whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 sec_6662 imposes a penalty of percent of the portion of the underpayment that is attributable to negligence or disregard of rules or regulations see sec_6662 negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg 43_tc_168 and t c memo negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6662 is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs at trial petitioner established that she acted in good_faith with respect to the and claimed dependency_exemption deductions we find petitioner’s testimony to be credible as to her support of certain individuals during difficult periods in their lives petitioner’s lack of compliance was not based upon bad faith but rather ona misunderstanding of the requirements of the dependency_exemption deduction we also find petitioner credible in her intentions to comply with complex federal_income_tax requirements by seeking out assistance from the internal_revenue_service on the basis of the record we hold that petitioner is not liable for accuracy-related_penalties under sec_6662 for the years in issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
